     Case 3:18-cv-00437-RCJ-WGC Document 202
                                         199 Filed 07/16/20
                                                   07/15/20 Page 1 of 6
                                                                      5



 1

 2

 3

4

 5

6                                       UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
 7

 8                                                   )       Case #3:18-cv-00437-RCJ-WGC
                                                     )
9    RANDALL HIX,
                                                     )
                                                     )       VERIFIED PETITION FOR
10                      Plaintiff(s),                )       PERMISSION TO PRACTICE
                                                     )       IN THIS CASE ONLY BY
11           vs.                                     )       ATTORNEY NOT ADMITTED
                                                     )       TO THE BAR OF THIS COURT
12                                                   )       AND DESIGNATION OF
     BIOMET,INC., et al.                                     LOCAL COUNSEL
                                                     )
13                                                   )
                        Defendant(s).                )
14                                                           FILING FEE IS $250.00

15

16                        Aigner Kolom             ,Petitioner, respectfully represents to the Court:
                        (name of petitioner)
17
             1.         That Petitioner is an attorney at law and a member ofthe law firm of
18
                                Beasley, Allen, Crow, Methvin, Portis & Miles, P.C.
19                                                  (firm name)

20    with offices at                                218 Commerce Street
                                                       (street address)
21
                        Montgomery                                 Alabama                      36104
22                        (city)                                    (state)                    (zip code)
23                334-269-2343                     aigner.kolom@beasleyallen.com
       (area code + telephone number)                      (Email address)
24
             2.         That Petitioner has been retained personally or as a member ofthe law firm by
25
                           Randall Hix
                                                          to provide legal representation in connection with
26                      [client(s)]

27    the above-entitled case now pending before this Court.
28
                                                                                                        Rev. 5/16
     Case 3:18-cv-00437-RCJ-WGC Document 202
                                         199 Filed 07/16/20
                                                   07/15/20 Page 2 of 6
                                                                      5



 1           3.      That since              3/14/2017
                                                           ,Petitioner has been and presently is a
                                          (date)
 2    member in good standing of the bar of the highest Court of the State of         Alabama
                                                                                          (state)
      where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4    from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5    possession of the United States in which the applicant has been admitted to practice law certifying
 6    the applicant's membership therein is in good standing.
 7           4.      That Petitioner was admitted to practice before the following United States District
 8    Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9    of other States on the dates indicated for each, and that Petitioner is presently a member in good
10    standing of the bars of said Courts.
11                           Court                             Date Admitted             Bar Number

12            USDC - Alabama(Middle District)                     3/14/2017                9984N76G

13                        11th Circuit                            1/12/2018

14

15

16

17

18

19
             5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
      nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
      or administrative body, or any resignation or termination in order to avoid disciplinary or
22
      disbarment proceedings, except as described in detail below:
23
      (State “none” if Petitioner has no disciplinaiy proceedings, etc.) None
24

25

26

27

28
                                                         2                                          Rev. 5/16
     Case 3:18-cv-00437-RCJ-WGC Document 202
                                         199 Filed 07/16/20
                                                   07/15/20 Page 3 of 6
                                                                      5



 1            6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2    particulars if ever denied admission);
 3    (State “none” if Petitioner has never been denied admission.) None
4

 5

6             7.       That Petitioner is a member of good standing in the following Bar Associations.
 7    (State “none” if Petitioner is not a member of other Bar Associations.) Alabama
 8

9

10            8.       Petitioner has fded application(s) to appear as counsel under Local Rule lA 11-2
11    (formerly LR lA 10-2) during the past three (3) years in the following matters: (State "none" ifno applications.)
12    Date of Application               Cause                          Title of Court               Was Application
                                                                    Administrative Body                 Granted or
13                                                                      or Arbitrator                     Denied

14              None

15

16

17

18

19                       (If necessary, please attach a statement of additional applications)
20            9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
21    State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22    extent as a member of the State Bar of Nevada.

23             10.     Petitioner agrees to comply with the standards of professional conduct required of
24    the members of the bar of this court.

25             11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to
26    practice in this jurisdiction and that the client has consented to such representation.
27

28
                                                             3                                                Rev. 5/16
     Case 3:18-cv-00437-RCJ-WGC Document 202
                                         199 Filed 07/16/20
                                                   07/15/20 Page 4 of 6
                                                                      5



 1            That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2    FOR THE PURPOSES OE THIS CASE ONLY.

 3

 4                                                                    Petitioner’s signature
      STATE OF            Alabama
                                             )
 5                                           )
      COUNTY OF           Montgomery         )
6

7                    Aigner Kolom           ,Petitioner, being first duly sworn, deposes and says:
                                                                                   f /
 8    Tilat the foregoing statements are tme.                                     /./

                                                                       V_/
9
                                                                      Petitioner’s signature
10    Subscribed and sworn to before me this

11
                                                     , cloaca
12
                                                                             TRACIE HARRISON
                                                                      Notary Public, Alabama State At Large   ‘
13                                                              <            My Commission Expires            ,
                              Public or Clerk of Court                         September 19, 2020             ■
                                                                                         w ^ w w ^ ^ w
14

15

16                    DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                       THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements ofthe Local Rules of Practice for this Court, the Petitioner
18
      believes it to be in the best interests ofthe client(s) to designate          Peter C. Wetherall
19                                                                               (name oflocal counsel)
      Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
      above-entitled Court as associate resident counsel in this action. The address and email address of
21
      said designated Nevada counsel is:
22

23                                      9345 ’West Sunset Road, Suite 100
                                                   (street address)
24
                        Las Vegas                                      Nevada                            89148
25                      (city)                                         (state)                         (zip code)
26              (702)838-8500                      pwetherall@wetherallgroup.com
       (area code + telephone number)                        (Email address)
27

28
                                                         4                                                        Rev. 5/16
Case 3:18-cv-00437-RCJ-WGC Document 202
                                    199 Filed 07/16/20
                                              07/15/20 Page 5 of 6
                                                                 5




             16th day of July, 2020.
Case
 Case3:18-cv-00437-RCJ-WGC
      3:18-cv-00437-RCJ-WGC Document
                             Document199-1
                                      202 Filed
                                           Filed07/16/20
                                                 07/15/20 Page
                                                           Page61ofof61
